Citation Nr: 0526642	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether a request for entitlement to waiver of recovery of 
nonservice-connected death pension overpayment in the amount 
of $8,812.80, was timely.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1971.  
The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of a Committee on Waivers 
and Compromises (Committee) at the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Committee's decision was issued in June 2003, and 
the appellant's timely Notice of Disagreement (NOD) was 
received in October 2003.  The Statement of The Case was 
issued in December 2003, and her substantive appeal was 
received in March 2004.  Thus, the appellant perfected her 
appeal of the issue of the timeliness of her request for a 
waiver, and the Board has jurisdiction of the appeal.  See 
38 C.F.R. § 20.201 (2004).


FINDINGS OF FACT

1.  The evidence of record shows the appellant to have been 
notified of the indebtedness to VA in October 2002, and the 
file reflects no record of the notice letter having been 
returned as undelivered.

2.  The evidence of record does not reflect that, as a result 
of an error by VA or the postal authorities, or due to other 
circumstance beyond the appellant's control, there was a 
delay in the appellant's receipt of the October 2002 notice 
letter.

3.  The evidence of record shows the appellant's request for 
a waiver of the recovery of death pension overpayment to have 
been received by the RO more than 180 days after the date of 
the Notice of Indebtedness.



CONCLUSION OF LAW

The request for waiver of recovery of death pension 
overpayment was untimely.  38 U.S.C.A. §§ 5107(b), 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to notify

In the Court of Appeals For Veterans Claims (Court) decision 
of Barger v. Principi, 16 Vet. App. 132 (2002), the majority 
indicated the VCAA notice and assistance requirements are not 
applicable to waiver of recovery of claims against the United 
States under 38 U.S.C.A. § 5302(a), as the statute contains 
its own notice provisions, and the VCAA addresses matters 
relevant to a different chapter of Title 38.  Barger v. 
Principi, 16 Vet. App. at 138; but see Barger v. Principi, 16 
Vet. App. 132, 138-139 (Kramer, C.J., dissenting).

The Board notes that VA's obligations under the VCAA are 
keyed by a claimant's application for a benefit administered 
and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA of the appellant, as opposed to the appellant 
filing for a benefit.  While one may argue that a waiver of 
an indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness, 
and those notice procedures preempt the VCAA notice 
provisions.  The Court sanctioned this interpretation in 
Lueras v. Principi, 18 Vet. App. 435 (2004), noted that the 
issue addressed in Barger was the timeliness of the request 
for waiver, and held the VCAA was inapplicable.  18 Vet. App. 
at 437-39.
The July 2002 RO letter to the appellant provided her 
specific notice of the overpayment of death pension benefits 
and VA's proposal to terminate her benefits effective April 
2001.  The letter informed her of her specific options.  
Further, the Notice of Indebtedness and demand for payment 
informed her of her rights in the collection process.  Thus, 
the Board finds that VA complied with the applicable notice 
provisions.

Factual background

The appellant's husband had active service during the Vietnam 
War.  He died in March 1995.  She applied for death pension 
benefits in March 2001.  A March 2001 decision allowed her 
claim, and the letter specifically informed her that she was 
required to inform VA of any change in her income.

A July 2002 RO letter informed the appellant that the Social 
Security Administration (SSA) had advised VA that she was in 
receipt of SSA benefits, she had not reported her SSA income, 
and that she was ineligible for VA benefits, as she exceeded 
the maximum income one may have and still receive VA pension 
benefits.  An electronic record reflects that a September 
2002 RO letter informed the appellant that the RO had 
terminated her VA benefits as proposed in the July 2002 
letter.  The appellant was informed that, if the effective 
date of her SSA benefits was later than April 2001, she 
should provide her award letter to the RO.  An October 2003 
Certification of Notice reflects that a review of VA 
electronic records showed that the VA Debt Management Center 
notice letter, which contained a notice of rights, was mailed 
to the appellant in October 2002.  The letter was mailed to 
the same address as is reflected on the appellant's initial 
March 2001 claim for death pension benefits and her January 
2002 VA Form 21-0518, Eligibility Verification Report.  The 
electronic records also reflect that the address used was 
obtained from the Internal Revenue Service.

The Committee's decision reflects that the appellant's 
request for a waiver of the recovery of the overpayment was 
received by the RO on May 30, 2003.  Parenthetically, the 
Board notes that the referenced May 2003 document is not of 
record in the indebtedness claim folder.  The Board further 
notes that evidence in the claim folder reflects that the 
veteran's VA folder is no longer available, and available 
documentation is rebuilt.  In any event, the appellant does 
not dispute that she initially requested the waiver in May 
2003.  The June 2003 Committee letter informed the appellant 
that her request was received more than 180 days after the 
date of the notification of indebtedness and, therefore, her 
request for waiver was denied.

In her NOD, the appellant asserted that over one year prior 
to October 2003, "I was sent forms in which I explained what 
amount I received from SSD and what my monthly finances were.  
I never received a response."  She then related that, some 
time later, she received another "application" for the same 
information, and she called the RO.  The appellant asserts 
that the RO informed her to send in another second 
"application and a letter of waiver, but no time limit on 
this waiver was mentioned.  If it had, I would have sent it 
in on time."  She also related that she called the RO again 
in October 2003, and she was informed that she had one year 
to submit her NOD.  The appellant did not raise the issue of 
whether she received the notice of indebtedness in her 
substantive appeal.  Her statement was limited to her 
rationalization for her retention and use of the overpayment.

Applicable law and regulation

Congress has authorized the Secretary to approve a waiver of 
overpayment of VA benefits only upon an application for that 
relief, and only if the application is received within 180 
days of the date of notification of the indebtedness from the 
Secretary to the payee.  The burden is on the applicant to 
demonstrate to the satisfaction of the Secretary that the 
notice was not received within a reasonable time after the 
date of the notice.  38 U.S.C.A. § 5302.  The VA regulation 
which implements this statue provides that:

A request for waiver of an indebtedness under this section 
shall only be considered: (1) If made within 2 years 
following the date of a notice of indebtedness issued on or 
before March 31, 1983, by the Department of Veterans Affairs 
to the debtor; or, 
(2) Except as otherwise provided herein, if made within 180 
days following the date of a notice of indebtedness issued 
on or after April 1, 1983, by the Department of Veterans 
Affairs to the debtor.  The 180 day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee on Waivers and Compromises 
that, as a result of an error by either the Department of 
Veterans Affairs or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing (including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson shall direct 
that the 180 day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.

38 C.F.R. § 1.963(b).

Analysis

The regulatory provision set forth above does not grant the 
Committee the authority to dispense with or waive the 180-day 
statutory period in which an application must be received.  
It only allows an adjustment of the expiration date of the 
180-day period, if satisfactory evidence is presented by the 
applicant that the notice of indebtedness was received at a 
later date.  In this case, however, the appellant contends 
that she may not have received the October 2002 letter Notice 
of  Indebtedness.  The Board rejects this contention as 
contrary to the evidence of record and applicable 
regulations.
First, the appellant's NOD does not definitively assert that 
she did not receive the Notice of Indebtedness.  She related 
that she received an application to fill out, and if she had 
been told it had to be submitted earlier, she would have done 
so.  The principles of administrative regularity dictate a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394 (1992).  The appellant's address of record was 
correctly typed onto the Notice of Indebtedness letter, and 
that letter was not returned by the Postal Service as 
undeliverable.  The appellant, therefore, must be presumed to 
have received it.  The law requires only that VA mail a 
notice, and then presumes the regularity of the 
administrative process.   This presumption, however, may be 
rebutted by clear evidence to the contrary.  Chute v. 
Derwinski, 1 Vet. App. 352 (1991).  The statements of the 
appellant, standing alone, is not the type of clear evidence 
to the contrary which is sufficient to rebut the presumption 
of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  
Therefore, the presumption is not rebutted and the Board 
finds that the VA Debt Management Center properly discharged 
its duty and mailed such notice to the appellant at her then 
address of record in October 2002.  Further, the appellant 
has not proffered copies of any document, other than the 
January 2002 EVR, which she believes supports her indirect 
contention that she in fact submitted a request for waiver 
earlier than May 30, 2003.  From October 2002 to May 2003 was 
clearly more than 180 days.  Thus, the Board is constrained 
to find that the evidence preponderates against the claim.  
38 C.F.R. § 1.963(b).


ORDER

The request for waiver of recovery of death pension 
overpayment was untimely.  The appeal is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


